     Case 3:17-cv-00986-BAS-AGS Document 129 Filed 03/04/20 PageID.4826 Page 1 of 4




 1     KAZEROUNI LAW GROUP, APC              LAW OFFICES OF TODD M.
 2     Abbas Kazerounian, Esq. (249203)      FRIEDMAN, P.C.
       ak@kazlg.com                          Todd M. Friedman, Esq. (216752)
 3     Matthew M. Loker, Esq. (279939)       tfriedman@toddflaw.com
 4     ml@kazlg.com                          Adrian R. Bacon, Esq. (280332)
       245 Fischer Avenue, Unit D1           abacon@toddflaw.com
 5     Costa Mesa, CA 92626                  21550 Oxnard Street, Suite 780
 6     Telephone: (800) 400-6808             Woodland Hills, CA 90212
       Facsimile: (800) 520-5523             Telephone: (877) 206-4741
 7                                           Facsimile: (866) 633-0228
 8
 9                      UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
       JOHN MCCURLEY AND DAN                 Case No.: 17-cv-986 BAS (AGS)
12     DEFOREST, INDIVIDUALLY
       AND ON BEHALF OF ALL                  FIRST AMENDED NOTICE OF
13
       OTHERS SIMILARLY                      PLAINTIFFS’ MOTION TO
14     SITUATED,                             STRIKE WITNESS
                                             DECLARATIONS, FOR
15
                   Plaintiffs,               RESTRAINING ORDER, FOR
16                                           MONETARY SANCTIONS, AND
                      v.                     FOR DISQUALIFICATION OF
17
                                             COUNSEL
18     ROYAL SEAS CRUISES, INC.,
                                             NO ORAL ARGUMENT UNLESS
19
                   Defendant.                REQUESTED BY THE COURT
20
                                             DATE:            April 6, 2020
21
22                                           HON. CYNTHIA A BASHANT
23
24
25
26
27
28         FIRST AMENDED NOTICE OF MOTION TO STRIKE WITNESS DECLARATIONS, FOR
         RESTRAINING ORDER, FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF
                                        COUNSEL
     Case 3:17-cv-00986-BAS-AGS Document 129 Filed 03/04/20 PageID.4827 Page 2 of 4




 1          PLEASE TAKE NOTICE that on April 6, 2020, before The Honorable

 2    Cynthia A Bashant of the United States District Court, Southern District of

 3    California, Plaintiffs Dan Deforest and John McCurley (“Plaintiffs”) will move this

 4    Court for an order granting Plaintiffs’ First Amended Motion to Strike the Second

 5    Supplemental Disclosure and Witness Declarations of Gary Little, David Calderon,

 6    and Dan Gieger, for a restraining order preventing further unilateral contact by

 7    Defendant Royal Seas Cruises, Inc. (“Defendant”) or its attorneys of Class and Sub-

 8    Class Members, for sanctions against Defendant and its attorneys for the attorney’s

 9    fees and costs incurred in bringing this motion and the discovery associated with

10    this Motion, and for disqualification of Defendant’s attorneys Greenspoon Marder

11    from this action.

12          This Motion is made pursuant to the Fed. R. Civ. P. 37 and the “courts []

13    inherent power to [enter sanctions] ... when a party has willfully deceived the court

14    and engaged in conduct utterly inconsistent with the orderly administration of

15    justice.” Fjelstad v. Am. Honda Motor Co., Inc., 762 F.2d 1334, 1338 (9th Cir.
16    1985). This Motion is based upon this Notice, the accompanying Memorandum of
17    Points and Authorities, the declaration and exhibits thereto, the Complaint, all other
18    pleadings and papers on file in this action, and upon such other evidence and
19    arguments as may be presented at the hearing on this matter. This motion is made
20    following the conference of counsel that took place on January 22, 2020, pursuant
21    to Judge Bashant’s standing order. Plaintiffs file this First Amended Motion to
22    incorporate the results of the sanctions discovery conducted against Defendant on
23    February 18, 2020 which needs to be put forth before the Court and to additionally
24    seek costs associated with that discovery as is appropriate.
25
26
27         FIRST AMENDED NOTICE OF MOTION TO STRIKE WITNESS DECLARATIONS, FOR
         RESTRAINING ORDER, FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF
28                                      COUNSEL
                                          1 OF 3
     Case 3:17-cv-00986-BAS-AGS Document 129 Filed 03/04/20 PageID.4828 Page 3 of 4




 1    Dated: March 4th, 2020       Law Offices of Todd M. Friedman, P.C.

 2                                       By:_/s/ Todd M. Friedman____
 3                                             Todd M. Friedman, Esq.
                                               Adrian R. Bacon, Esq.
 4                                             Attorneys for Plaintiffs
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         FIRST AMENDED NOTICE OF MOTION TO STRIKE WITNESS DECLARATIONS, FOR
         RESTRAINING ORDER, FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF
28                                      COUNSEL
                                          2 OF 3
     Case 3:17-cv-00986-BAS-AGS Document 129 Filed 03/04/20 PageID.4829 Page 4 of 4




 1                             CERTIFICATE OF SERVICE
 2
 3    Filed electronically on this 4th day of March, 2020, with:

 4    United States District Court CM/ECF system
 5
      Notification sent electronically via the Court’s ECF system to:
 6
 7    Honorable Cynthia A Bashant
      United States District Court
 8    Southern District of California
 9
      And All Counsel of Record As Recorded On The Electronic Service List.
10
11
      This 4th day of March, 2020
12
13    s/Todd M. Friedman, Esq.
      Todd M. Friedman
14
15
16
17
18
19
20
21
22
23
24
25
26
27         FIRST AMENDED NOTICE OF MOTION TO STRIKE WITNESS DECLARATIONS, FOR
         RESTRAINING ORDER, FOR MONETARY SANCTIONS, AND FOR DISQUALIFICATION OF
28                                      COUNSEL
                                          3 OF 3
